Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8-9, 12-13, 15-16, 21-22 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 10, 12, 14-15 and 18-20 of copending Application No. 17/192,513. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘513 are similar and read on the claims of the instant application
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9, 11-12, 15, 17, 21, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Osborn (US Patent 4,701,518).
Regarding claims 1, 3-4, 11-12, 15, 21 and 25, Osborn et al. teaches a fabric comprising fibers comprising a polymer composition having antimicrobial properties and antimicrobial reduction efficacy, with the composition comprising the claimed amount of polymer and the claimed amount of zinc (using compounds such as zinc acetate) and the claimed amount of phosphorus. There is no coupling agent and/or surfactant and therefore meets the present claims limitations. Zinc is dispersed within the polymer. Fibers formed from the polymer composition demonstrate the claimed Klebsiella pneumonia log reduction greater than 0.90 as shown in Table 1 with 88 +/-5 Further, given Osborn et al. teach such a similar composition made of such similar materials in such similar amounts, the claimed properties are necessarily inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Regarding claim 6, Osborn et al. teach a mole ratio of the phosphorus compound to the zinc in the range of 2:1 to 1:1 and teaches at least 300 wppm of zinc. Based upon a simple calculation, Osborn et al. teach the claimed wppm of phosphorus compound and further it would have been obvious to one of ordinary skill in the art to arrive at the claimed wppm pf phosphorus compound through routine experimentation based on the mole ratio taught by Osborn et al. 
Regarding claims 8-9, the polymer is taught as nylon, including nylon 6,6 and is therefore hydrophilic and/or hygroscopic  and is capable of absorbing greater than 1.5 wt% water based on the total weight of the polymer. 
Regarding claim 17, the fibers have the claimed diameter [Example]. Given Osborn et al. teach such a similar composition made of such similar materials in such similar amounts, the claimed properties are necessarily inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Regarding claim 23, the fibers comprise the claimed amount of zinc and the claimed coat weight. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Osborn (US Patent 4,701,518).
Regarding claim 24, Osborn et al. teach extrusion of the polymer melt as fibers, but is silent regarding the claimed multi-row die. However, it would have been obvious to one of ordinary skill in the art at the time of the invention given the limited number of options and a multi-row dies is well known in the art. 
Claims 1, 3-4, 6, 8-9, 11-12, 15, 17, 21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pagilagan (US Patent 5,929,200).
Regarding claims 1, 3-6, 11-12, 14-16, 21 and 25, Pagilagan teaches a fabric comprising fibers comprising a polymer composition comprising the claimed amount of polymer and the claimed amount of zinc (including zinc stearate as the zinc compound) and the claimed amount of phosphorus. There is no coupling agent and/or surfactant and therefore meets the present claims limitations. Zinc is dispersed within the polymer. Given Pagilagan teaches such a similar composition made of such similar materials in such similar amounts, the claimed properties are necessarily inherent. Pagilagan are silent regarding the antimicrobial properties and antimicrobial reduction efficacy. However, given Pagilagan teaches such a similar composition made of such similar materials in such similar amounts, the claimed properties are necessarily inherent
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Regarding claims 8-9, the polymer is taught as nylon, including nylon 6,6 and is therefore hydrophilic and/or hygroscopic  and is capable of absorbing greater than 1.5 wt% water based on the total weight of the polymer. 
Regarding claim 23, the fibers comprise the claimed amount of zinc and the claimed coat weight. 
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pagilagan (US Patent 5,929,200).
Regarding claim 22, Pagilagan is teaches filaments and it would have been obvious to one of ordinary skill in the art to use the filaments to make fabrics including knitted fabric s as is known in the art. 
Regarding claim 24, Pagilagan teach extrusion of the polymer melt as fibers, but is silent regarding the claimed multi-row die. However, it would have been obvious to one of ordinary skill in the art at the time of the invention given the limited number of options and a multi-row dies is well known in the art. 
Claims 1, 3-6, 10-18, 20-27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kanovsky (TW 201630994).
Regarding claims 1, 3-6, 11-12, 14-16, 18, 21-22, 25-27, Kanovsky teaches a fabric (which may be knitted) comprising yarns comprising polymer fibers (which may be spunbond) having antimicrobial properties with the fibers comprising the claimed amount of polymer composition, the claimed amount of zinc (including zinc stearate), the claimed amount of copper. Phosphorus is not required by the claim and surfactants and/or coupling agents are not required in Kanovsky and therefore reads on the present claim amounts of phosphorus and surfactant and/or coupling agents. Kanovsky teaches such a similar composition made of such similar materials in such similar amounts, the claimed properties are necessarily inherent. Where the claimed and prior art products are identical or substantially identical in , 27structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 10, the polymer comprises a first polymer and a second polymer. 
Regarding claims 13 and 20, Kanovsky teaches a mask (or medical product or device comprising fibers or fabric produced using the polymer of claim 1 wherein the medical product or device is reusable) comprising a spunbond layer comprising the polymer fibers of claim 18. 

Regarding claim 17, Kanovsky teaches the claimed average fiber diameter. Kanovsky teaches such a similar composition made of such similar materials in such similar amounts, the claimed properties are necessarily inherent. Where the claimed and prior art products are identical or substantially identical in , 27structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 23, the fibers comprise the claimed amount of zinc and the claimed coat weight. 
Regarding claim 24, the fibers are produced using a multi row die.
Regarding claim 26, Kanovsky teaches a polymer composition having antimicrobial properties with the composition comprising a polyamide polymer, an olefin polymer, the claimed amount of zinc, the claimed amount of phosphorus and surfactant and coupling agents are not required by Kanovsky. The zinc is dispersed in the polymer. Kanovsky teaches such a similar composition made of such similar materials in such similar amounts, the claimed properties are necessarily inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claims 7-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanovsky (TW 201630994).
Regarding claims 7 and 19, Kanovsky teaches the claimed average fiber diameter. Kanovsky is silent regarding the claimed viscosity. However, given the level of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art to use the claimed viscosity in order to affect spinning and fiber diameter and arrive at the claimed invention. Kanovsky teaches such a similar composition made of such similar materials in such similar amounts, the claimed properties are necessarily inherent. Where the claimed and prior art products are identical or substantially identical in , 27structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 8-9, Kanovsky teaches nylon. It would have been obvious to one of ordinary skill in the art to use nylon 6, nylon 6,6 or any of the well known nylons in the art in order to take advantage of the ready availability and known properties and therefore arrive at the claimed hydrophilic and/or hygroscopic  and is capable of absorbing greater than 1.5 wt% water based on the total weight of the polymer. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kanovsky (TW 201630994) in view of Kim (KR 20070071771).
Regarding claim 2, Kanovsky is silent regarding the claimed amine end group content. However, Kim teaches amine end group content in the claimed range in order to improve dyeability and spinning properties. It would have been obvious to one of ordinary skill in the art to use the amine end group content of Kim in Kanovsky in order to improve yarn dyeability and also improved spinning properties and arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789